                                         Case 3:18-cv-07591-CRB Document 485 Filed 03/08/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5                            IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     CITY AND COUNTY OF SAN                             Case No. 18-cv-07591-CRB
                                         FRANCISCO, et al.,
                                   9
                                                        Plaintiffs,                         ORDER RE: PLAINTIFF’S FIRST AND
                                  10                                                        SECOND SET OF RFPDS TO ENDO
                                                 v.
                                  11                                                        Re: Dkt. 461 and 474
                                         PURDUE PHARMA L.P., et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14                                           INTRODUCTION

                                  15          Now pending before the Court is a joint discovery letter filed by Plaintiff and Endo

                                  16   Pharmaceuticals, Inc. and its subsidiaries (“Endo” and together with Plaintiff, the “Parties”),

                                  17   summarizing the existing discovery-related disputes between the Parties. See Dkt. 461; Dkt. 474.

                                  18   The discovery disputes addressed therein were discussed at oral argument on March 3, 2021. See

                                  19   Dkt. 470. At oral argument, the Court directed the Parties to submit a revised version of the

                                  20   discovery letter brief with sub-docketed exhibits. Id. The Parties complied and have produced a

                                  21   sub-docketed discovery letter. See Dkt. 474.

                                  22          There are four issues raised in the discovery letter brief: first, whether Plaintiff is bound by

                                  23   the MDL search terms Endo provided in August 2020 and September 2020 in response to

                                  24   Plaintiff’s First Set of RFPDs; second, whether Endo’s written responses to Set Two of Plaintiff’s

                                  25   RFPDs are insufficient under Rule 34 of the Federal Rules of Civil Procedure (“Rule 34”) and

                                  26   need be amended to identify documents by Bates number; third, whether Endo can lawfully refuse

                                  27   to produce additional custodians and materials related to its subsidiary Par’s unbranded marketing

                                  28   campaigns aimed at distributors and pharmacists; and fourth, whether Endo must produce certain
                                           Case 3:18-cv-07591-CRB Document 485 Filed 03/08/21 Page 2 of 7




                                   1   backup tapes in its possession related to Eric Vandal, a former Endo executive involved in the

                                   2   marketing of Percocet. See Dkt. 474 at 1-8.

                                   3          After carefully considering the Parties’ submissions, the Court concludes as follows. First,

                                   4   the Court DENIES without prejudice Plaintiff’s motion to compel Endo to implement the

                                   5   jurisdiction-specific search terms that Plaintiff has proposed. See Dkt. 474 at 1; Dkt. 474-3.

                                   6   Second, the Court DENIES without prejudice Plaintiff’s motion to compel production of Eric

                                   7   Vandal’s custodial file. See Dkt. 474 at 3. The Parties shall meet and confer on each of these

                                   8   issues and, if no resolution is reached by March 12, 2021, the Parties shall submit a joint discovery

                                   9   dispute letter to the Court outlining the remaining disputes. Third, with respect to Endo’s written

                                  10   responses to Set Two of Plaintiff’s RFPDs, the Court is satisfied with Endo’s responses and

                                  11   citation to Bates number ranges and, therefore, DENIES Plaintiff’s motion to compel more

                                  12   detailed responses. See id. at 2, 5-6; generally Dkt. 474-15. Fourth, with respect to Par’s
Northern District of California
 United States District Court




                                  13   unbranded marketing efforts, the Court GRANTS Plaintiff’s motion to compel and orders Endo to:

                                  14   (1) identify additional custodians responsible for Par’s unbranded marketing efforts; and (2) to

                                  15   produce documents related to Par’s marketing campaigns requested in Plaintiff’s First and Second

                                  16   Set of RFPDS. See Dkt. 474 at 3; also Dkt. 474-7 at 10; Dkt. 474-8 at 7; Dkt. 474-9 at 3.

                                  17          The Court’s analysis on each issue is provided in greater depth below.

                                  18                                             DISCUSSION
                                  19          A.      Jurisdiction-Specific Search Terms
                                  20          The first issue is whether the additional jurisdiction-specific case discovery search terms

                                  21   proposed by Plaintiff are proper and timely. See Dkt. 474 at 1.1 At oral argument on March 3,

                                  22   2021, Endo lamented that Plaintiff’s request to compel production of discovery related to the

                                  23   newly proposed search terms was “premature.” See Dkt. 470. That is, because Endo provided its

                                  24   counterproposal to Plaintiff’s jurisdiction-specific search terms on the night of March 2, 2021 (and

                                  25   the hearing occurred on the morning of March 3, 2021), the issue was not ripe for resolution as

                                  26

                                  27   1
                                         The additional search terms were first proposed by Plaintiff on January 8, 2021. See id. The
                                  28   terms were again revised on February 8, 2021 and were sent to Endo’s counsel for review on the
                                       same date. Id.
                                                                                        2
                                           Case 3:18-cv-07591-CRB Document 485 Filed 03/08/21 Page 3 of 7




                                   1   Endo was still awaiting a response on its counterproposal from Plaintiff. See id. The Court

                                   2   understands that the Parties are now in good faith negotiating the inclusion of the jurisdiction-

                                   3   specific search terms and, therefore, the Court will not intervene. The Parties shall meet and

                                   4   confer to discuss the issue by March 12, 2021. If the Parties cannot agree upon the scope of the

                                   5   jurisdiction-specific search terms by that date, they shall jointly submit a discovery dispute letter

                                   6   to the Court to resolve the issue.

                                   7          Regardless of the Parties’ ongoing negotiations, the timeliness of Plaintiff’s proposals can

                                   8   still be addressed. Endo argued in the discovery letter brief that Plaintiff’s request for additional

                                   9   search terms was untimely. See Dkt. 474.2 Specifically, Endo claims that on December 2, 2020,

                                  10   Endo “informed Plaintiff that they would utilize the search terms described in August 2020 [the

                                  11   MDL search terms], as well as additional search terms targeting diversion-and-compliance-related

                                  12   materials applied to custodians with responsibilities to Opana ER in the Bay Area. According to
Northern District of California
 United States District Court




                                  13   Endo, Plaintiff raised no concerns about the existing search terms at that time, “nor did Plaintiff

                                  14   propose any ‘migration-specific’ terms that Plaintiff now contends are necessary.” Dkt. 474 at 4

                                  15   (internal footnote omitted) (citing Dkt. 474-12). For its part, Plaintiff argues the search terms are

                                  16   being provided “in furtherance of this Court’s December 21, 2020 order regarding additional

                                  17   custodians and the applicable temporal scope of Plaintiff’s First Set of RFPDs, and in advance of

                                  18   the Endo Defendants’ responses to Plaintiff’s Second Set of RFPDs, Served on December 3,

                                  19   2020.” Id. at 1 (citing Ex. 1).

                                  20          The Court agrees with Plaintiff that its proposals are timely. On January 8, 2021, when

                                  21   Plaintiff first proposed additional search terms to Endo, Plaintiff asked Endo to notify counsel

                                  22   immediately “if they had any questions or concerns about applying the search terms.” Id. at 1.

                                  23   Endo voiced no objections until January 29, 2021, three weeks later. See id. Moreover, Endo has

                                  24   consistently responded to the relevant RFPD with objections only, arguing that it does not

                                  25   understand what “migration” means and thereby delaying the dispute around the addition of

                                  26   jurisdiction-specific search terms. See id. at 1. Endo has, at least as of March 2, 2021 (the night

                                  27
                                       2
                                  28    Further, Endo indicated at oral argument that it intended to reserve this argument for the future.
                                       See Dkt. 470.
                                                                                         3
                                           Case 3:18-cv-07591-CRB Document 485 Filed 03/08/21 Page 4 of 7




                                   1   before the Parties’ hearing on the matter), also failed to identify which search terms it objects to

                                   2   and why. See id. Additionally, allowing the Parties to continue negotiations on this topic would

                                   3   not prejudice Endo. In fact, Endo sent a list of jurisdiction-specific search terms to Plaintiff as

                                   4   recently as March 2, 2021, indicating a willingness to negotiate. See Dkt. 470. Moreover, Endo’s

                                   5   counsel stated at oral argument that it has produced documents related to the current, agreed-upon

                                   6   search terms within the past few weeks. Id. Endo’s counterproposal and its ongoing productions

                                   7   on this matter undermine its argument that Plaintiff’s submissions were untimely.3

                                   8          B.      Sufficiency of Endo’s Bates Number References
                                   9          The second issue is whether Endo’s written responses to Set Two of Plaintiff’s RFPDs

                                  10   comply with Rule 34. See Dkt. 474 at 2. Plaintiff argues that Endo improperly relies on past

                                  11   productions without identifying documents by Bates number. See id. Endo counters that its

                                  12   responses “provide specific objections tailored to each of Plaintiff’s requests” and points to several
Northern District of California
 United States District Court




                                  13   exhibits that purportedly demonstrate compliance. See id. at 5 (citing Dkt. 474-15, Dkt. 474-16,

                                  14   and Dkt. 474-17). Additionally, Endo points out that Rule 34 is not as demanding as Plaintiff

                                  15   suggests. See Dkt. 474 at 5 (citing Fed. R. Civ. P. 34(b) 2015 Advisory Committee Notes (“The

                                  16   producing party does not need to provide a detailed description or log of all documents withheld . .

                                  17   . . An objection that states the limits that have controlled the search for responsive and relevant

                                  18   materials qualifies as a statement that the materials have been ‘withheld.’”) and Williams v. Taser

                                  19   Int’l, Inc., 2006 WL 1835437, at *7 (N.D. Ga. June 30, 2006) (denying motion to compel

                                  20   producing party to “organize and label documents according to [movant’s] specific requests.’)).

                                  21   At oral argument, Endo indicated that the burden of organizing its documents to the degree of

                                  22   specificity that Plaintiff requests would be burdensome and time-consuming, such that granting

                                  23   the motion to compel would be impractical and unfair. See Dkt. 470.

                                  24
                                       3
                                  25     In any event, the jurisdiction-specific search terms are highly relevant to the case and excluding
                                       them from discovery on timeliness grounds would severely prejudice Plaintiff. See Dkt. 474 at 1
                                  26   (“Endo takes the position that Plaintiff is bound by MDL search terms it provided in August 2020
                                       and again in September 2020 in response to Plaintiff’s First Set of RFPDs.”). Ordering e-
                                  27   discovery to proceed solely on the basis of the MDL search terms would likely exclude many
                                       documents and communications that are highly relevant to the merits of this case. The potential
                                  28   relevance of the subject-matter at issue counsels in favor of allowing the Parties to meet and
                                       confer on the issue.
                                                                                           4
                                          Case 3:18-cv-07591-CRB Document 485 Filed 03/08/21 Page 5 of 7




                                   1          After considering the Parties’ arguments and reviewing Endo’s written responses to

                                   2   Plaintiff’s Second Set of RFPDs (see Dkt. 474-15 at 50-110), the Court concludes that Endo’s

                                   3   responses, and the Bates number ranges referenced therein, are sufficient to comply with the

                                   4   Court’s previous orders and Rule 34. See Dkt. 474- 5 at 48:6-7 (“[B]y Bates number -- I don’t

                                   5   mean each particular one – by batch, or generally”); see also Fed. R. Civ. P. 34(b)(2)(E)(i) (“A

                                   6   party must produce documents as they are kept in the usual course of business or must organize

                                   7   and label them to correspond to the categories in the request.”). Ordering more detailed responses

                                   8   upon Endo would impose an undue (and nearly impossible) burden. Given Endo’s fulsome

                                   9   disclosure of Bates number ranges thus far and the fact that Plaintiff has access to all the materials

                                  10   at issue, the Court DENIES Plaintiff’s motion to compel.

                                  11          C.      Par’s Unbranded Marketing Efforts
                                  12          The third issue is whether Par, an Endo subsidiary, is required to identify additional
Northern District of California
 United States District Court




                                  13   custodians and to produce certain documents related to its unbranded marketing efforts. See Dkt.

                                  14   474 at 3. Plaintiff identifies large gaps in production with respect to Par’s marketing campaigns as

                                  15   support for its motion to compel. See Dkt. 474 at 3 (citing Dkt. 474-7 at 10 (listing sell sheets,

                                  16   web sites, social media pages, tradeshows, print advertisements, and internal graphics support as

                                  17   discoverable areas); Dkt. 474-8 at 7 (listing “color photo sell sheet” and “new product introduction

                                  18   fax” as discoverable areas); Dkt. 474-9 at 3 (listing various forms of marketing sell sheets as

                                  19   discoverable areas)). Endo’s response is two-fold: (1) it has already produced documents related

                                  20   to Par’s former Director of Marketing and related to a junior member of its marketing team; thus,

                                  21   no more custodians are needed; and (2) because Par was aiming its marketing at distributors and

                                  22   pharmacies, and not opioids prescribers themselves, Plaintiff’s requests are unlikely to yield

                                  23   relevant evidence. See Dkt. 270; also Dkt. 474 at 8.

                                  24          Endo’s arguments fail to persuade the Court. The goal of Endo’s marketing campaigns

                                  25   was to change the behavior of end-customers (i.e., opioids prescribers). Plaintiff credibly alleges

                                  26   that Par’s unbranded marketing efforts permeated into the public domain and affected the behavior

                                  27   of opioids prescribers. Dkt. 285 at 3 (“The[] [marketing] defendants allegedly created and used a

                                  28   marketing enterprise that targeted physicians, patients, lawmakers, and enforcement agencies, in a
                                                                                         5
                                          Case 3:18-cv-07591-CRB Document 485 Filed 03/08/21 Page 6 of 7




                                   1   systematic effort to change prescriber habits and public perception regarding prescription

                                   2   opioids.”) (citing Dkt. 125 ¶¶ 225–546) (emphasis added). Therefore, the marketing materials are

                                   3   relevant to Plaintiff’s case for purposes of discovery. Plaintiff has identified the areas where

                                   4   Endo’s productions have been deficient on this topic. See, e.g., Dkt. 474-7 at 10; Dkt. 474-8 at 7;

                                   5   and Dkt. 474-9 at 3. Thus, Plaintiff’s request is proportional to the needs of the case. Endo’s bald

                                   6   assertions to the contrary hold no weight.

                                   7           D.      Eric Vandal’s Custodial Files
                                   8           The fourth and final issue is whether Endo need produce documents related to Eric Vandal,

                                   9   one of the original marketing managers behind Endo’s product, Percocet. See Dkt. 474 at 7. On

                                  10   December 21, 2020, the Court ordered Endo to include Eric Vandal as a custodian “to the extent

                                  11   there are any additional files available for him.” Dkt. 419 at 3. Endo believes his custodial files

                                  12   are “not accessible” as a matter of law. See Dkt. 474 at 8; also Fed. R. Civ. P. Rule 26(c). Endo
Northern District of California
 United States District Court




                                  13   has identified relevant files contained on four 16-year-old backup tapes that Endo says may be

                                  14   difficult and time consuming to restore. Id. Additionally, Endo has identified an unknown

                                  15   number of additional backup tapes in its possession that “may include email server data” for Eric

                                  16   Vandal from 2005. Id.

                                  17           For the Court to resolve the issue, Endo must first produce an estimate of the cost and time

                                  18   necessary to restore the backup tapes at issue. Plaintiff may very well be willing to absorb the cost

                                  19   of restoring the backup tapes itself, but it is Endo’s duty to articulate the burden in the first

                                  20   instance. See Fed. R. Civ. P. Rule 26(c). The Parties must further meet and confer on the issue

                                  21   before the Court considers the issue further. Therefore, the Court DENIES without prejudice

                                  22   Plaintiff’s motion to compel production of Eric Vandal’s custodial files. The Parties shall meet

                                  23   and confer by March 12, 2021. If the Parties are unable to reach a resolution by that date, they

                                  24   shall submit further a joint discovery letter brief on the matter for the Court to consider.

                                  25                                              CONCLUSION
                                  26           For the foregoing reasons, the Court DENIES without prejudice Plaintiff’s motion to

                                  27   compel Endo to implement the jurisdiction-specific search terms that Plaintiff has proposed. See

                                  28   Dkt. 474 at 1. The Court also DENIES without prejudice Plaintiff’s Motion to compel production
                                                                                           6
                                          Case 3:18-cv-07591-CRB Document 485 Filed 03/08/21 Page 7 of 7




                                   1   of Eric Vandal’s custodial file. See id. at 3. The Parties shall meet and confer on these issues by

                                   2   March 12, 2021. If no agreement is reached by that date, the Parties shall submit a joint discovery

                                   3   dispute letter to the Court outlining the remaining disputes.

                                   4           Further, because Endo has responded to Plaintiff’s RFPDs with sufficient specificity to

                                   5   satisfy Rule 34, the Court DENIES Plaintiff’s motion to compel more detailed responses. See

                                   6   Dkt. 474-15 at 50-110. However, because Par’s unbranded marketing campaigns are highly

                                   7   relevant to this case, the Court GRANTS Plaintiff’s motion to compel Endo to identify additional

                                   8   custodians and to produce documents related to Par’s unbranded marketing efforts. See Dkt. 474

                                   9   at 3.

                                  10           IT IS SO ORDERED.
                                  11           Dated: March 8, 2021.
                                                                                             JACQUELINE SCOTT CORLEY
                                  12                                                         United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         7
